Title: From George Washington to John Armstrong, 10 October 1773
From: Washington, George
To: Armstrong, John



Dear Sir
Mount Vernon Octr 10th 1773.

Upon my return home from the Annapolis Races (from whence I wrote you, committing the Letter to the care of Captn McGachen of Baltimore Town, who assured me it should be forwarded the Week after) I receivd a Letter from Lord Dunmore our Governor, containing the following Paragraph, which I inclose for your information, agreeable to my promise.



I last Post receiv’d yours of the 12th Instt (that is Septr) wherein you beg to be informed whether I propose granting Patents on the Ohio to such Officers & Soldiers as claim under his Majesty’s Proclamation in 8ber 1763. I do not mean to grant any Patents on the Western Waters, as I do not think I am at present empowered so to do. I did indeed tell a poor old German Lieutt who was with me, and informed me he was very poor & had ten Children that I possibly might grant him a Patent contiguous to that which he had under Mr Dinwiddie’s Proclamation, which I suppose is what may have given rise to the report you have heard.



I was suspicious, as I think I wrote you in my last, that the report of Lord Dunmores granting Patents was rather premature; for after declaring to the Officers of his own Government that, he did not conceive himself at liberty to Issue Patents for Lands on the Western Waters, I could scarce think he would change his opinion without giving them some intimation of it, either in a publick, or private manner; and yet, there are some words in his Letter (which I have markd) which seem to Imply an expectation at least of doing it. It remains therefore to be considered, whether the Officers claiming under his Majesty’s Proclamation of 1763 have a better chance of securing their lands elsewhere; and if they have not, whether the known equity

of their claims, the prevailing opinion that Bullet is proceeding by authority in the surveys he is now making, and the united endeavors of the officers to obtain patents for the lands actually surveyed, may not discourage other emigrants from settling thereon; and, in the end, induce government to comply with their just requisitions by fullfilling its own voluntary promises. I own it is a kind of lottery, and whether the chance of a prize is not worth the expense of a survey, is the point in question. As subjects and individuals of the community at large, we are at least upon a par with those who are occupying the country; but whether any of these pleas, under the present discouragements of government, will avail anything, is a mere matter of speculation, on which every person must exercise his own powers of reflection.
